Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach one or more central processing units (CPUs) in communication with the plurality of sensors; and memory storing executable instructions that, when executed by the one or more CPUs, cause the control system to perform operations comprising: 
receiving sensor data from the one or more additional sensors during operation of the induction motor; determining a predicted temperature of a stator of the induction motor based at least in part on the sensor data from the one or more additional sensors; 
receiving an observed temperature of the stator from the stator temperature sensor; determining a difference between the predicted temperature and the observed temperature of the stator; 
determining a resistance of a rotor of the induction motor based at least in part on the difference between the predicted temperature and the observed temperature of the stator; and controlling a torque output the induction motor based at least in part on the resistance of the rotor.
With respect to claim 10, the Prior Art does not teach determining, by the controller, a predicted temperature of a stator of the induction motor based at least in part on the sensor data from the one or more sensors; 
receiving, by the controller, an observed temperature of the stator from a stator temperature sensor; determining, by the controller, a difference between the predicted temperature and the observed temperature of the stator; 
determining, by the controller, a resistance of a rotor of the induction motor based at least in part on the difference between the predicted temperature and the observed temperature of the stator; and controlling, by the controller, a torque output of the induction motor based at least in part on the resistance of the rotor.
With respect to claim 18, the Prior Art does not teach a first sensor configured to determine a temperature of the stator component; a second sensor configured to determine at least one additional operating parameter of the induction motor; and 
a controller operably connected to the induction motor, and in communication with the first sensor and the second sensor, the controller being configured to: 
receive sensor data from the second sensor during operation of the induction motor; determine a predicted temperature of the stator component based at least in part on the sensor data from the second sensor; receive an observed temperature of the stator component from the first sensor;
determine a difference between the predicted temperature of the stator component and the observed temperature of the stator component; 
determine a resistance of the rotor component based at least in part on the difference between the predicted temperature of the stator component and the observed temperature of the stator component; and control a torque output the induction motor based at least in part on the resistance of the rotor component.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846